          Case 8:20-cv-00746-PJM Document 1 Filed 03/19/20 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 (Greenbelt Division)


 JOSE SANCHEZ GUEVARA
 c/o 519 H Street NW
 Washington, DC 20001
 (Montgomery County)

        Plaintiff,

 v.                                                         Civil Action No. __________________
 GOOD FORTUNE ROCKVILLE, INC.
 d/b/a SICHUAN JIN RIVER
 410 Hungerford Drive
 Rockville, MD 20850
 (Montgomery County)

 PAIFA FAN
 a/k/a KEVIN FAN
 12 Glazebrook Court
 Gaithersburg, MD 20878
 (Montgomery County)

        Defendants.


                                        COMPLAINT

1.     While Plaintiff worked in Defendants’ Chinese restaurant six days a week, Defendants

paid Plaintiff a flat semimonthly salary that denied him minimum and overtime wages.

2.     Plaintiff brings this action to recover damages for Defendants’ willful failure to pay mini-

mum and overtime wages, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201 et seq.; the Maryland Wage and Hour Law (“MWHL”), Md. Code, Lab. & Empl. Art., § 3-

401 et seq.; and the Maryland Wage Payment and Collection Law (“MWPCL”), Md. Code, Lab.

& Empl. Art., § 3-501 et seq.
           Case 8:20-cv-00746-PJM Document 1 Filed 03/19/20 Page 2 of 8



                                      Jurisdiction and Venue

3.     Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C.§ 1367 (supplemental jurisdiction).

4.     Venue is proper pursuant to 28 U.S.C. § 1391(b) and Local Rule 501(4) because a major-

ity of the Maryland parties reside in this district and division, or because a substantial part of the

events or omissions giving rise to Plaintiff’s claims occurred in this district and division.

                                               Parties

5.     Plaintiff Jose Sanchez Guevara is an adult resident of Montgomery County, Maryland.

6.     Defendant Good Fortune Rockville, Inc. is a Maryland corporate entity. It does business

as Sichuan Jin River. Its principal place of business is located at 410 Hungerford Drive, Rock-

ville, MD 20850. Its resident agent for service of process is Paifa Fan, 12 Glazebrook Court,

Gaithersburg, MD 20878.

7.     Defendant Paifa Fan is an adult resident of Maryland. He is also known as Kevin Fan. He

resides at 12 Glazebrook Court, Gaithersburg, MD 20878. He is an owner and officer of Defend-

ant Good Fortune Rockville, Inc. He exercises exclusive control over the operations of Good

Fortune Rockville, Inc. — including its pay practices.

                                        Factual Allegations
8.     Defendants own and operate the restaurant Sichuan Jin River, located at 410 Hungerford

Drive, Rockville, MD 20850.

9.     Plaintiff worked at Sichuan Jin River from approximately May 7, 2019 through approxi-

mately March 2, 2020.

10.    Plaintiff worked at Sichuan Jin River as a kitchen laborer.

11.    Plaintiff’s job duties at Sichuan Jin River primarily consisted of washing and cutting veg-

etables and meats, preparing food, and cleaning the kitchen.


                                                  2
           Case 8:20-cv-00746-PJM Document 1 Filed 03/19/20 Page 3 of 8



12.     Plaintiff typically and customarily worked six days per week.

13.     Plaintiff typically and customarily worked sixty-one hours per week.

14.     At all relevant times, Defendants paid Plaintiff a semimonthly salary.

15.     Defendants paid Plaintiff a semimonthly salary of $1,000.00.

16.     Defendants paid Plaintiff an effective hourly rate of $7.57 per hour.

17.     At all relevant times, Defendants paid Plaintiff in cash.

18.     At all relevant times, Plaintiff worked more than forty hours per workweek for Defend-

ants.

19.     At all relevant times, Defendants paid Plaintiff the same effective hourly rate across all

hours worked.

20.     At all relevant times, Defendants did not pay Plaintiff overtime wages — or one and one-

half times his regular hourly rate for hours worked in excess of forty in a workweek.

21.     In addition to not paying overtime wages, Defendants did not pay Plaintiff the applicable

Montgomery County minimum wage.

22.     Defendants owe Plaintiff approximately $18,300.75 in minimum and overtime wages

(excluding liquidated damages).

23.     Defendant Fan participated in the decision to hire Plaintiff.

24.     Defendant Fan participated in the decision to set Plaintiff’s work schedule.

25.     Defendant Fan participated in the decision to pay Plaintiff a semimonthly salary.

26.     Defendant Fan participated in the decision to set Plaintiff’s rate of pay.

27.     Defendant Fan typically and customarily handed Plaintiff his cash payments.

28.     Defendant Fan participated in the decision to fire Plaintiff.

29.     At all relevant times, Defendants had the power to hire and fire Plaintiff.




                                                  3
          Case 8:20-cv-00746-PJM Document 1 Filed 03/19/20 Page 4 of 8



30.    At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

31.    At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

32.    At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.

33.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff one and one-half times his regular rate for all hours worked in excess of forty hours in any

one workweek.

34.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff the applicable minimum wage.

35.    At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiff all wages legally due to him.

36.    For businesses with fewer than fifty employees, the Montgomery County minimum wage

was $12.00 from July 1, 2018 through June 30, 2019, and $12.50 from July 1, 2019 through the

present. Montgomery County Code, § 27-68.

37.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

38.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

39.    At all relevant times, Defendants had employees who handled food products, such as rice,

pork, and beef that had been grown or raised outside of Maryland.

                                              COUNT I
               FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA

40.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

41.    Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).


                                                 4
           Case 8:20-cv-00746-PJM Document 1 Filed 03/19/20 Page 5 of 8



42.     The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

43.     Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times his regular hourly rate for hours worked in excess of forty hours in any one workweek.

44.     Defendants’ violations of the FLSA were willful.

45.     For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and

expenses, interest, court costs, and any other relief deemed appropriate by the Court.

                                            COUNT II
      FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE MWHL
46.     Plaintiff incorporates the foregoing paragraphs as if set forth in their entirety herein.

47.     Each defendant was an “employer” of Plaintiff within the meaning of the MWHL. Md.

Code, Lab. & Empl. Art. § 3-401(b).

48.     The MWHL requires that employers pay non-exempt employees at least $10.10 per hour

from July 1, 2018 through December 31, 2019, and $11.00 per hour from January 1, 2020

through the present. Md. Code, Lab. & Empl. Art. § 3-413.

49.     The MWHL requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. Md.

Code, Lab. & Empl. Art., §§ 3-415 and 3-420.

50.     Defendants violated the MWHL by knowingly failing to pay the required Maryland mini-

mum wage to Plaintiff.




                                                   5
          Case 8:20-cv-00746-PJM Document 1 Filed 03/19/20 Page 6 of 8



51.    Defendants violated the MWHL by knowingly failing to pay Plaintiff one and one-half

times his regular hourly rate for hours worked in excess of forty hours in any one workweek.

52.    Defendants’ violations of the MWHL were willful.

53.    For Defendants’ violations of the MWHL, Defendants are liable to Plaintiff for unpaid

minimum and overtime wages, an equal amount as liquidated damages, reasonable attorney’s

fees and expenses, interest, court costs, and any other relief deemed appropriate by the Court.

                                           COUNT III
                    FAILURE TO PAY WAGES UNDER THE MWPCL

54.    Plaintiff incorporates the foregoing paragraphs as if set forth in their entirety herein.

55.    Each defendant was an “employer” of Plaintiff within the meaning of the MWPCL. Md.

Code, Lab. & Empl. Art. § 3-501(b).

56.    The MWPCL requires employers to pay an employee whose employment terminates all

wages due on or before the day on which the employee would have been paid the wages if the

employment had not been terminated. Md. Code, Lab. & Empl. Art. § 3-505(a).

57.    The MWPCL requires employers to timely pay an employee on regular pay days. Md.

Code, Lab. & Empl. Art. § 3-502.

58.    The “wages” required to be timely paid by the MWPCL include minimum and overtime

wages. Md. Code, Lab. & Empl. Art. § 3-501(c)(2). See also Peters v. Early Healthcare Giver,

Inc., 439 Md. 646, 654 (Md. 2014).

59.    Defendants violated the MWPCL by knowingly failing to timely pay to Plaintiff all

wages due, including minimum and overtime wages.

60.    Defendants’ violations MWPCL were willful.




                                                  6
            Case 8:20-cv-00746-PJM Document 1 Filed 03/19/20 Page 7 of 8



61.    For Defendants’ violations of the MWPCL, Defendants are liable to Plaintiff for three

times the amount of unpaid wages, reasonable attorney’s fees and expenses, interest, court costs,

and any other relief deemed appropriate by the Court.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $58,402.25, and grant

the following relief:

       a.        Award Plaintiff $54,902.25, consisting of the following overlapping elements:

               i.       unpaid overtime wages, plus an equal amount as liquidated damages, pur-

                        suant to the FLSA, 29 U.S.C. § 216;

             ii.        unpaid Maryland minimum and overtime wages, plus an equal amount as

                        liquidated damages, pursuant to the MWHL, Md. Code, Lab. & Empl.

                        Art., § 3-427;

             iii.       three times the amount of unpaid minimum and overtime wages, pursuant

                        to the MWPCL, Md. Code, Lab. & Empl. Art., 3-507.2;

       b.        Award Plaintiff pre-judgment and post-judgment interest as permitted by law;

       c.        Award Plaintiff reasonable attorney’s fees and expenses at (as of this date, ap-

       proximately $3,100.00);

       d.        Award Plaintiff court costs (currently, $400.00); and

       e.        Award any additional relief the Court deems just.




                                                  7
           Case 8:20-cv-00746-PJM Document 1 Filed 03/19/20 Page 8 of 8



 Date: March 19, 2020                                   Respectfully submitted,

                                                        /s/ Justin Zelikovitz
                                                        JUSTIN ZELIKOVITZ, #17567
                                                        DCW AGE L AW
                                                        519 H Street NW
                                                        Washington, DC 20001
                                                        Phone: (202) 803-6083
                                                        Fax: (202) 683-6102
                                                        justin@dcwagelaw.com

                                                        Counsel for Plaintiff




                                         JURY DEMAND

        Pursuant to Fed. R. Civ. P. 38, Plaintiff hereby demands a trial by jury on all issues so tri-

able.

                                                       /s/ Justin Zelikovitz




                                                  8
